Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined.
The rejection of claims 6 and 7 under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention is withdrawn in light of the amendments.
The rejection of claim 6 under 35 U.S.C. 112(d), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of the amendments.

Election/Restrictions
Applicant elected without traverse the species of maize variety LFF7869 in the reply filed on 16 March 2020. However, the claims are directed to maize variety LFF6371. Therefore, the maize variety LFF6371 as encompassed by instant claims 1-20 were examined.

Specification
The disclosure REMAINS objected to because it fails to recite the ATCC deposit number and date of the deposit (see p. 50, last par.). It is assumed that Applicant will provide the appropriate information in response to the instant Office action.
Appropriate action is advised.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 REMAIN rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Since the seed claimed is essential to the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.
The specification teaches various traits possessed by the claimed maize variety LFF6371 (e.g., see Table 1 beginning at p. 51).
However, the specification does not disclose a reproducible process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  

A minimum deposit of 625 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
	(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
	(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
	(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
	(e) the deposit will be replaced if it should ever become unviable.

Accordingly, Applicant needs to provide a signed statement indicating compliance with 37 CFR 1.801-1.809, the ATCC Accession No. and evidence of deposit to overcome this rejection.  Compliance with this requirement may be held in abeyance until the application is otherwise in condition for an allowance.

Claim 8 REMAINS rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Claim 8 is drawn to a converted seed of maize variety LFF6371 comprising a locus conversion and otherwise the “phenotypic” characteristics of maize variety LFF6371.
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here, the converted plant otherwise comprises the “phenotypic” characteristics of the deposited variety, and therefore encompasses plants that do not even comprise the genetic material of the deposited variety. The specification has not described a representative number of plant with phenotypes of the deposited variety but which lack the genetic material of said deposited variety.
Therefore, without a further description of a representative number of maize plants from the genus of plants as broadly claimed, Applicant has failed to sufficiently describe maize plants having essentially all of the characteristics of variety LFF6371 or a converted seed of maize variety LFF6371 comprising a locus conversion and otherwise the phenotypic characteristics of maize variety LFF6371.

Response to Arguments
Applicant traverses the rejection because the variety has been described in Table 1 and by the seed deposit such that a person skilled in the art would know how to add a trait to the variety while maintaining the morphological and physiological characteristics (Applicant response dated 21 September 2020, p. 5).
However, this argument is not persuasive because the converted plant otherwise comprises the “phenotypic” characteristics of the deposited variety, and therefore encompasses plants that do not even comprise the genetic material of the deposited variety. 
The specification has not described a representative number of plant with phenotypes of the deposited variety but which lack the genetic material of said deposited variety.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8 REMAINS rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popi (Patent No. US 9,474,237 B2).

Here, the converted plant as encompassed by claim 8 which otherwise comprises the “phenotypic” characteristics of the deposited variety encompasses plants that do not even comprise the genetic material of the deposited variety. Therefore, any prior art plant comprising many of the characteristics of LFF6371 would anticipate the plant variety as in instant claim 8.
Popi disclose corn variety CV017219 having many of the same characteristics of the instant claimed maize variety LFF6371 (e.g., see col. 11, Table 1), and therefore anticipate a maize plant having “essentially” all of the physiological and morphological characteristics of maize variety LFF6371 and further comprising an additional trait as well as a converted seed of maize variety LFF6371 comprising a locus conversion and otherwise the “phenotypic” characteristics of maize variety LFF6371 as instantly claimed.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662